Citation Nr: 0526017	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  02-08 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a skin 
disability, claimed as secondary to Agent Orange exposure.  

2.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In a December 2001 rating decision, the RO denied 
the veteran's application to reopen a previously denied claim 
of service connection for a skin disability.  In an August 
2003 rating decision, the RO denied the veteran's claim for 
an evaluation in excess of 10 percent for his service-
connected arthritis of the left knee.  He disagreed with 
these determinations and perfected this appeal.  The Board 
remanded this case in September 2003 and April 2004.  

In July 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

The veteran seeks to reopen his service connection claim for 
a skin disability, claimed as secondary to Agent Orange 
exposure.  Subsequent to the most recent Supplemental 
Statement of the Case, the veteran submitted new medical 
treatment records directly to the Board.  That evidence - VA 
clinical records in October and November 2004 - concerns the 
skin-disorder claim and has not been considered by the RO.  
The veteran did not provide a statement waiving initial RO 
consideration of this evidence.  When new evidence has been 
added to the record, the agency of original jurisdiction is 
obligated to reconsider the claim in light of the additional 
evidence, and to provide a Supplemental Statement of the Case 
to him and his representative, if any.  See 38 C.F.R. § 19.31 
(2004).  Because this action has not yet been accomplished, a 
remand is required in order for the veteran to be afforded 
proper procedural development.  

The veteran also seeks an evaluation in excess of 10 percent 
for the left knee disability.  The veteran underwent a VA 
examination in June 2003, though the examiner did not 
indicate whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  For 
disabilities evaluated on the basis of limitation of motion, 
VA must apply the provisions 38 C.F.R. §§ 4.40, 4.45 (2004), 
pertaining to functional impairment.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Examinations must address whether 
additional range-of-motion loss resulted from weakened 
movement, excess fatigability, or incoordination.  Because 
this duty has not yet been accomplished in the present case, 
a remand is required.  

Based on the above, this claim is REMANDED for the following 
additional development:  

1.  The veteran should be scheduled for 
an orthopedic examination to determine 
the extend of his current left knee 
disability.  The claims file should be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include full range of motion 
studies, x-rays, and any other tests 
considered necessary by the examiner.  In 
testing range of motion, the examiner 
should note if the veteran has any 
additional limitation of motion due to 
such factors as weakness, fatigability, 
incoordination, restricted movement, or 
pain on motion.  If the examiner is 
unable to make such determinations, he 
should so state for the record.  All 
disability resulting from the veteran's 
arthritis of the left knee should be 
noted.  The medical basis for all 
opinions expressed should also be given.  

2.  After the development requested above 
has been completed to the extent 
possible, as well as any other 
development deemed necessary by the RO 
after review of the record, the RO should 
again consider the veteran's pending 
claims in light of the additional 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



